Laird, P. J.,
— This is a petition by plaintiff, who is in possession of land in Hempfield Township, for a rule on defendants to bring an action of ejectment under the Act of March 8,1889, P. L. 10, as amended by the Act of April 16, 1903, P. L. 212, to which preliminary objections have been filed by defendants.
The act of assembly above referred to under which this action is commenced has been suspended by Pa. R. C. P. 1455 as adopted by the Supreme Court. See note in 12 PS §1543,3 Anderson Pa. Civil Practice 580.
The remedy sought by plaintiff herein is now exercised under a form of action to quiet title. See Pa. R. C. P. 1061 and comment thereunder. As provided in rule 1061 the procedure to quiet title is the same as the procedure in an action of assumpsit.
The procedure herein not being in conformity with the rules as provided in actions of this character, the preliminary objections filed by defendants must be sustained.
And now, to wit, June 13,1951, after argument and after due and careful consideration, it is ordered, ad*425judged and decreed that the preliminary objections filed by defendants be and the same hereby are sustained and the action dismissed without prejudice.